Sentencia
Por la corte, a propuesta del
Juez Asociado Señob Hut-chison :
Poe cuanto los supuestos errores especificados por el ape-lante como cometidos por la corte a quo son los siguientes:
“Primer error. La Corte cometió error al apreciar como cierto y declarar probado que el demandado Emilio Ií. Amy que era hom-, bre jovial, alegre y comunicativo en sus relaciones 'sociales y de amistad cuando estaba fuera de su hogar, sin embargo, en sú hogar no saludaba a su espo'sa, se encerraba en silencio lleno de desprecio hacia la demandante, no brillaban en sus ojos nada más que chispas de odio y miradas de desprecio y móstraba un ceño adusto y colé-rico con el fin premeditado de hacer sufrir a la demandante.
“Segundo error. La Corte erró al declarar probado que. el de-mandado tuvo en varias ocasiones arrebatos de cólera que hicieron creer a la demandante que iba a ser víctima de agresiones corporales por parte del demandado.
“Tercer error. La Corte erró al declarar probado que el de-mandado 'solicitara poder general a la demandante, que ésta se lo negara, y que el demandado se pusiera violento y manoteara en la cara a la demandante y estuviera varios meses sin hablarle.
“Cuarto error. La Corte erró al apreciar como cierto que la demandante sorprendiera al demandado haciéndole caricias a una sir-*786vienta y que el demandado al verse 'sorprendido amenazara en la cara a la demandante.
“Quinto error. La Corte erró al declarar que el sistema nervioso di* la demandada decayera en forma tal, que sufriera intensas jaque-cas, frecuentes vómitos, ataques de nervio's y trastornos graves, y que estos fenómenos físicos fueran causados como consecuencia inme-diata y directa do los frecuentes altercados con el demandado.
“Sexto error. La Corte erró al declarar probado que la con-ducta del demandado para con la demandante fuera de naturaleza tal que afectara seriamente la 'salud de la demandante.
“Séptimo error. La Corte erró al declarar probado que el pre-sente caso fuera uno- bien caracterizado de trato cruel para la de-mandante por parte del demandado.
“Octavo error. La Corte cometió error al no tomar en cuenta la declaración de la propia demandante, de Emilio H. Amy el de-mandado, y de sus testigos Rodolfo Vera y Enrique Amy, de donde surge que después de los hecho's ocurridos y que la Corte da como probados ocurrió una reconciliación entre demandado y demandante.
“Noveno error. La Corte cometió error al declarar probado que después de la reconciliación continuaran los actos crueles de parte del demandado para con la demandante.
“Décimo error. La Corte erró al declarar con lugar la demanda.”
Por otjaNto la única duda que lia surgido en el seno del tribunal, la cual se ha desvanecido después de un ligero exa-men de la prueba, fué inspirada por una indicación en el in-forme del fiscal en el sentido de que: •
“La cuestión que 'surge en el presente es si el demandado:ape-lante en este caso observaba esa conducta solamente en su hogar, con el fin de hacer imposible la vida conyugal entre ambos o si es que el carácter del demandado siempre era el mismo, tanto en su hogar como fuera de él, en cuyo caso habría que aplicar el principio establecido por este Tribunal Supremo en el sentido de que la mera disparidad de caracteres no es suficiente para establecer el trato cruel e inju-rias graves que requiere la ley en un ca'so de esta naturaleza.”
Por ouaNTo la declaración de la Dra. Janer, cuñada de la demandante, de que el demandado es un hombre culto, porque lo ha demostrado fuera de la casa (pág. 16 del récord) y de que fuera del hogar era risueño y alegre (pág. 8 del récord), declaración que no ha sido contradicha por ningún otro tes-*787tigo ni puesta en tela de juicio por repregunta alguna sobre tal extremo, basta para establecer la diferencia marcada en-tre la conducta observada por el demandado dentro del hogar y fuera de él sin necesidad de la corroboración que se encuen-tra en las declaraciones de otros testigos, tales como Joa-quín Emmanuelli, hermano de la demandante, (página 26 del récord), Miguel Angel Emmanuelli, otro hermano, (página 50), de la niñera Felicita Valeárcel, (pág. 40) y la vecina Natalia González, (pág. 33).
Pon ouaNto, no encontramos en el alegato del apelante nada que demuestre pasión, prejuicio o la comisión de un error manifiesto por parte del juez de distrio en su aprecia-ción de la prueba.
Poe cuanto estamos enteramente conformes con la corte inferior en que los hechos probados revelan no un caso de mera disparidad de caracteres,,como sugiere el fiscal y sí un caso de trato cruel e injurias graves dentro del significado de dichas palabras, tal como han sido empleadas en nuestro Có-digo Civil, y de acuerdo con la doctrina establecida por la ju-risprudencia moderna sobre la materia.
Pon taNto, se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan con fecha 5 de diciembre de 1927, en el caso arriba titulado.
El Juez Asociado Sr. Texidor no intervino..